Case 3:18-cv-16020-MAS-TJB Document 232 Filed 02/24/21 Page 1 of 4 PageID: 4743
Case 3:18-cv-16020-MAS-TJB Document 232 Filed 02/24/21 Page 2 of 4 PageID: 4744
Case 3:18-cv-16020-MAS-TJB Document 232 Filed 02/24/21 Page 3 of 4 PageID: 4745
Case 3:18-cv-16020-MAS-TJB Document 232 Filed 02/24/21 Page 4 of 4 PageID: 4746




 of the Order. Quinteros, 176 F.3d at 677. Nor does Shayne meet the standard required to establish

 clear error of law or fact. Accordingly,

        IT IS on this ____ day of February 2021, ORDERED that:

        1.          ne’s Motion for Reconsideration (ECF No. 174) is DENIE
                Shayne’s                                             DENIED.



                                                            ____________
                                                                      ___ _
                                                                      __
                                                                      ____
                                                            ____________________________
                                                            MICHAEL AA. SHIP
                                                                         HIPP
                                                            UNITED STATES DISTRICT JUDGE




                                                4
